DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 January 2022 is being considered by the examiner. 
The information disclosure statement filed 28 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Driving route generation unit” in claims 1-2 and 8-9 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller (Para. 0047). 
“Correction driving route generation unit” in claims 3-4 and 10-11 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller (Para. 0047).
“Deviation calculation unit” in claims 3-4 and 10-11 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller (Para. 0047).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP2007237930A, English translation). 
Regarding claim 1, Kano teaches an apparatus for a vehicle, comprising: a first collection unit configured to collect a plurality of consecutive forward image frames captured by a camera during forward driving of the vehicle (Kano: Para. 0005, 0015, 0028; detects obstacles around the vehicle from an image captured by the rear camera when the vehicle enters a narrow street; when the vehicle moves forward, the driving information of the vehicle is detected and stored as a driving history, and the driver is based on the driving history stored when the vehicle moves backward).
Kano doesn’t explicitly teach a driving route generation unit configured to derive a forward driving trajectory during the forward driving of the vehicle, based on matching of common feature points present in the plurality of consecutive forward image frames.
However, Kano is deemed to disclose an equivalent teaching. Kano includes a forward imaging device on the front of the vehicle. The imaging device captures the surrounds of the vehicle as the vehicle moves forward and superimposes the images onto the travel locus of the vehicle (Kano: Para. 0009). Kano collects the travel information of the steering operation, acceleration operation, brake operation by the drive as well as vehicle speed and route information (Kano: Para. 0005). The combination of the vehicle travel information and the sequence of forward images are used to accurately superimpose the vehicle’s travel locus with the images. The image superimposing unit derives a forward driving trajectory using the sequence of forward images and vehicle travel information.  
It would have been obvious to one of ordinary skill as of the effective filing date to derive a forward driving trajectory based on a plurality of consecutive forward images in order to reverse the vehicle along the running locus calculated during the previous forward vehicle motion (Kano: Para. 0008). 
In the following limitations, Kano teaches generate the derived forward driving trajectory as a backward driving prediction route (Kano: Para. 0005, 0008, 0009; reverse determination means for determining whether or not the vehicle is backed by the reverse determination means and assisting vehicle operation based on the travel history stored in the travel history storage means It is characterized by; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 2, Kano teaches the apparatus of claim 1, wherein the driving route generation unit is further configured to estimate moving locations of the vehicle based on wheel pulse counts, steering angles (Kano: Para. 0005, 0035; travel information detection means for detecting the travel information of the vehicle; vehicle speed sensor (travel distance detection means), an accelerator sensor, a brake sensor, a steering sensor; information on what speed and route the vehicle has traveled, as well as vehicle operations performed by the driver during travel).
Kano doesn’t explicitly teach Yaw rates of the vehicle during the forward driving of the vehicle.
However, Kano is deemed to disclose an equivalent teaching. Kano includes a steering sensor, a gyro sensor, and information on the speed and route that the vehicle has travelled. This includes vehicle operations performed by the driver as the vehicle moves forward (Kano: Para. 0005, 0035). Knowing the steering and gyro during forward travel gives the yaw rates of the vehicle during the forward driving of the vehicle.
It would have been obvious to one of ordinary skill as of the effective filing date to have obtained the yaw rates during forward travel in order to record the vehicle’s travel route in the forward direction (Kano: Para. 0005, 0035). 
In the following limitations, Kano teaches derive the forward driving trajectory through matching of common feature points present between the estimated moving locations and the plurality of consecutive forward image frames (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 3, Kano teaches the apparatus of claim 2, further comprising: a second collection unit configured to collect one or more backward image frames captured by the camera during automatic backward driving of the vehicle on the backward driving prediction route (Kano: Para. 0013; vehicle is supported based on a comparison result between the forward-captured captured image and the backward-captured captured image captured from the point where the distance from the reverse start point is captured); a deviation calculation unit configured to calculate matching deviation between two feature points through matching of a feature point of forward image frames, among the plurality of consecutive forward image frames, and a feature point of backward image frames, among the one or more backward image frames, captured at a same location as the forward image frames (Kano: Para. 0013, 0023, 0031, 0054; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point; vehicle deviates from the travel locus at the time of forward movement when retreating in a narrow street or a parking lot, “the rightward shift occurs with respect to the travel locus. Will be output"); and a correction driving route generation unit configured to generate a backward driving correction route, which is corrected from the backward driving prediction route based on the matching deviation between the two feature points, during the automatic backward driving on the backward driving prediction route (Kano: Para. 0013, 0023, 0031, 0054; a deviation of the position and direction of the vehicle then traveling backward (specifically, the position and direction of the rear camera) with respect to the traveling locus when traveling forward is calculated; the CPU calculates the operation amounts of the accelerator, the brake and the steering for eliminating the displacement of the calculated position and direction, and transmits a control instruction to the vehicle ECU; vehicle is performed so that the vehicle moves backward along the traveling locus during forward movement).
Regarding claim 4, Kano teaches the apparatus of claim 1, further comprising: a second collection unit configured to collect one or more backward image frames captured by the camera during automatic backward driving of the vehicle on the backward driving prediction route (Kano: Para. 0023, 0031; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point); a deviation calculation unit configured to calculate matching deviation between two feature points through matching of a feature point of forward image frames, among the plurality of consecutive forward image frames, and a feature point of backward image frames, among the one or more backward image frames, captured at a same location as the forward image frames (Kano: Para. 0013, 0023, 0031, 0054; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point; vehicle deviates from the travel locus at the time of forward movement when retreating in a narrow street or a parking lot, “the rightward shift occurs with respect to the travel locus. Will be output"); and a correction driving route generation unit configured to generate a backward driving correction route, which is corrected from the backward driving prediction route based on the matching deviation between the two feature points, during the automatic backward driving on the backward driving prediction route (Kano: Para. 0013, 0023, 0031, 0054; a deviation of the position and direction of the vehicle then traveling backward (specifically, the position and direction of the rear camera) with respect to the traveling locus when traveling forward is calculated; the CPU calculates the operation amounts of the accelerator, the brake and the steering for eliminating the displacement of the calculated position and direction, and transmits a control instruction to the vehicle ECU; vehicle is performed so that the vehicle moves backward along the traveling locus during forward movement).
Regarding claim 5, Kano teaches the apparatus of claim 4, wherein the one or more backward image frames are captured after movement to a location corresponding to a direction angle of the vehicle during the automatic backward driving on the backward driving prediction route, after the forward driving of the vehicle is completed (Kano: Para. 0013; vehicle is supported based on a comparison result between the forward-captured captured image and the backward-captured captured image captured from the point where the distance from the reverse start point is captured), and wherein the direction angle is calculated by the first collection unit based on the plurality of consecutive forward image frames (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 8, Kano teaches a backward driving assist method for a vehicle, comprising: collecting, by a first collection unit, a plurality of consecutive forward image frames captured by a camera during forward driving of the vehicle (Kano: Para. 0005, 0015, 0028; detects obstacles around the vehicle from an image captured by the rear camera when the vehicle enters a narrow street; when the vehicle moves forward, the driving information of the vehicle is detected and stored as a driving history, and the driver is based on the driving history stored when the vehicle moves backward).
Kano doesn’t explicitly teach deriving, by the driving route generation unit, a forward driving trajectory during the forward driving of the vehicle, based on matching of common feature points present in the plurality of consecutive forward image frames.
However, Kano is deemed to disclose an equivalent teaching. Kano includes a forward imaging device on the front of the vehicle. The imaging device captures the surrounds of the vehicle as the vehicle moves forward and superimposes the images onto the travel locus of the vehicle (Kano: Para. 0009). Kano collects the travel information of the steering operation, acceleration operation, brake operation by the drive as well as vehicle speed and route information (Kano: Para. 0005). The combination of the vehicle travel information and the sequence of forward images are used to accurately superimpose the vehicle’s travel locus with the images. The image superimposing unit derives a forward driving trajectory using the sequence of forward images and vehicle travel information.  
It would have been obvious to one of ordinary skill as of the effective filing date to derive a forward driving trajectory based on a plurality of consecutive forward images in order to reverse the vehicle along the running locus calculated during the previous forward vehicle motion (Kano: Para. 0008). 
In the following limitations, Kano teaches generating, by the driving route generation unit, the derived forward driving trajectory as a backward driving prediction route (Kano: Para. 0008, 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 9, Kano teaches the backward driving assist method of claim 8, wherein the driving route generation unit estimates moving locations of the vehicle based on wheel pulse counts, steering angles, and Yaw rates of the vehicle during the forward driving of the vehicle (Kano: Para. 0005, 0035; travel information detection means for detecting the travel information of the vehicle; vehicle speed sensor (travel distance detection means), an accelerator sensor, a brake sensor, a steering sensor; information on what speed and route the vehicle has traveled, as well as vehicle operations performed by the driver during travel), and derives the forward driving trajectory through matching of common feature points present between the estimated moving locations and the plurality of consecutive forward image frames (Kano: Para. 0009; an image superimposing unit that superimposes the traveling locus (103) of the vehicle detected by the traveling information detecting unit (4) on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).
Regarding claim 10, Kano teaches the backward driving assist method of claim 9, further comprising; collecting, by a second collection unit, one or more backward image frames captured by the camera during automatic backward driving of the vehicle on the backward driving prediction route (Kano: Para. 0013; vehicle is supported based on a comparison result between the forward-captured captured image and the backward-captured captured image captured from the point where the distance from the reverse start point is captured); calculating, by a deviation calculation unit, matching deviation between two feature points through matching of a feature point of forward image frames, among the plurality of consecutive forward image frames, and a feature point of backward image frames, among the one or more backward image frames, captured at a same location as the forward image frames (Kano: Para. 0013, 0023, 0031, 0054; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point; vehicle deviates from the travel locus at the time of forward movement when retreating in a narrow street or a parking lot, “the rightward shift occurs with respect to the travel locus. Will be output"); and generating, by a correction driving route generation unit, a backward driving correction route, which is corrected from the backward driving prediction route based on the matching deviation between the two feature points, during the automatic backward driving on the backward driving prediction route (Kano: Para. 0013, 0023, 0031, 0054; a deviation of the position and direction of the vehicle then traveling backward (specifically, the position and direction of the rear camera) with respect to the traveling locus when traveling forward is calculated; the CPU calculates the operation amounts of the accelerator, the brake and the steering for eliminating the displacement of the calculated position and direction, and transmits a control instruction to the vehicle ECU; vehicle is performed so that the vehicle moves backward along the traveling locus during forward movement).
Regarding claim 11, Kano teaches the backward driving assist method of claim 8, further comprising: collecting, by a second collection unit, one or more backward image frames captured by the camera during automatic backward driving of the vehicle on the backward driving prediction route (Kano: Para. 0023, 0031; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point); calculating, by a deviation calculation unit, matching deviation between two feature points through matching of a feature point of forward image frames, among the plurality of consecutive forward image frames, and a feature point of backward image frames, among the one or more backward image frames, captured at a same location as the forward image frames (Kano: Para. 0013, 0023, 0031, 0054; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point; vehicle deviates from the travel locus at the time of forward movement when retreating in a narrow street or a parking lot, “the rightward shift occurs with respect to the travel locus. Will be output"); and generating, by a correction driving route generation unit, a backward driving correction route, which is corrected from the backward driving prediction route based on the matching deviation between the two feature points, during the automatic backward driving on the backward driving prediction route (Kano: Para. 0013, 0023, 0031, 0054; a deviation of the position and direction of the vehicle then traveling backward (specifically, the position and direction of the rear camera) with respect to the traveling locus when traveling forward is calculated; the CPU calculates the operation amounts of the accelerator, the brake and the steering for eliminating the displacement of the calculated position and direction, and transmits a control instruction to the vehicle ECU; vehicle is performed so that the vehicle moves backward along the traveling locus during forward movement).
Regarding claim 12, Kano teaches the backward driving assist method of claim 11, wherein the one or more backward image frames are captured after movement to a location corresponding to a direction angle of the vehicle during the automatic backward driving on the backward driving prediction route, after the forward driving of the vehicle is completed (Kano: Para. 0013; vehicle is supported based on a comparison result between the forward-captured captured image and the backward-captured captured image captured from the point where the distance from the reverse start point is captured), and wherein the first collection unit calculates the direction angle based on the plurality of consecutive forward image frames (Kano: Para. 0005, 0015, 0028; detects obstacles around the vehicle from an image captured by the rear camera when the vehicle enters a narrow street; when the vehicle moves forward, the driving information of the vehicle is detected and stored as a driving history, and the driver is based on the driving history stored when the vehicle moves backward).
Regarding claim 15, Kano teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 8 (Kano: Para. 37-38; driving assistance ECU is configured with the CPU as a core, and a ROM and a RAM which are storage means; vehicle control processing program executed by the driving support ECU).
Regarding claim 16, Kano teaches an apparatus for a vehicle, comprising: one or more processors configured to: collect a plurality of consecutive forward image frames captured by a camera during forward driving of the vehicle (Kano: Para. 0023, 0031; comparison result between the forward-captured image and the reverse-captured image captured from the same distance from the reverse start point).
Kano doesn’t explicitly teach derive a forward driving trajectory during the forward driving of the vehicle, based on matching of common feature points present in the plurality of consecutive forward image frames.
However, Kano is deemed to disclose an equivalent teaching. Kano includes a forward imaging device on the front of the vehicle. The imaging device captures the surrounds of the vehicle as the vehicle moves forward and superimposes the images onto the travel locus of the vehicle (Kano: Para. 0009). Kano collects the travel information of the steering operation, acceleration operation, brake operation by the drive as well as vehicle speed and route information (Kano: Para. 0005). The combination of the vehicle travel information and the sequence of forward images are used to accurately superimpose the vehicle’s travel locus with the images. The image superimposing unit derives a forward driving trajectory using the sequence of forward images and vehicle travel information.  
It would have been obvious to one of ordinary skill as of the effective filing date to derive a forward driving trajectory based on a plurality of consecutive forward images in order to reverse the vehicle along the running locus calculated during the previous forward vehicle motion (Kano: Para. 0008). 
In the following limitations, Kano teaches generate the derived forward driving trajectory as a backward driving prediction route (Kano: Para. 0008, 0009; an image superimposing unit that superimposes the traveling locus of the vehicle detected by the traveling information detecting unit on the image captured by the imaging unit when the reverse determining unit determines that the vehicle is reversing).




Allowable Subject Matter
Claims 6-7 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakaguchi et al. US Publication Number 2019/0285432 A1 teaches collated image features between a front and a rear vehicle camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663